Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 01/14/20 and the interview held 11/16/21, Claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Leach on 11/16/21.
Based on the most recent set of claims filed 01/14/20 and the interview held 11/16/21, the application has been amended as follows: 

Claim 1 has been amended as follows:1.     (Currently amended) A vertebral plate, comprising: 
a top surface and a bottom surface;

    PNG
    media_image1.png
    1
    5
    media_image1.png
    Greyscale
a plurality of channels each extending between the top and bottom surfaces, [[the]] each of the channels bounded by a first orifice defined in the top surface and a second orifice defined in the bottom surface, each of the channels comprising a longitudinal axis, wherein a cross-sectional dimension of each channel is constant along its longitudinal axis, 
having a first cross-sectional shape and defining a first axis through a centerpoint thereof that is normal to the top surface, and the second orifice having a second cross-sectional shape different from the first cross-sectional shape and defining a second axis through a centerpoint thereof that is normal to the bottom surface; and
a plurality of bone screw openings defined through the top and bottom surfaces,
wherein a largest cross-sectional dimension of [[the]] each channel is smaller than a smallest cross-sectional dimension of each of the bone screw openings, and
wherein the channels outnumber the bone screw openings by more than double.
Claim 2 has been amended as follows:
2.     (Currently amended) The vertebral plate of claim 1, further including a lip defined within each bone screw opening of the plurality of bone screw openings, [[the]] each lip configured to engage a corresponding bone screw to retain the corresponding bone screw therein.

Claim 8 has been amended as follows:
8.     (Previously presented) The vertebral plate of claim 7, wherein the additive manufacturing process comprises Selective Laser Powder Processing.

Claim 9 has been amended as follows:
9.     (Previously presented) The vertebral plate of claim 1, wherein each bone screw opening of the plurality of bone screw openings is separate and distinct from the plurality of channels.

Claim 10 has been amended as follows:
10.   (Currently amended) A vertebral plate system, comprising: a vertebral plate including:
a top surface and a bottom surface;
each of the channels comprising a longitudinal axis, wherein a cross-sectional dimension of each channel is constant along its longitudinal axis,
the first orifice having a non-circular cross-sectional shape and defining a first axis through a centerpoint thereof, and the second orifice having a non-circular cross-sectional shape defining a second axis through a centerpoint thereof, the first and second axes being coaxial with the longitudinal axis of the respective channel, the longitudinal axis of each channel being oriented at an oblique angle relative to the top and bottom surfaces; 
a plurality of bone screw openings defined through the top and bottom surfaces; and
a plurality of bone screws each configured to be advanced within one of the plurality of bone screw openings and driven into bone,
wherein there are at least twice as many channels as bone screw openings.

Claim 13 has been amended as follows:
13.   (Previously presented) The system of claim 12, wherein a pitch of the first helical thread is different than a pitch of the second helical thread of each semi-constrained bone screw, such that the first helical thread is configured to thread [[threads]] into vertebral bone whereas the second helical thread is configured to engage a lip disposed within one of the plurality of bone screw openings, thereby retaining each semi-constrained bone screw within the vertebral plate.

Claim 14 has been amended as follows:
14.   (Previously presented) The vertebral plate system of claim 10, wherein each bone screw opening of the plurality of bone screw openings is separate and distinct from the plurality of channels.

Claim 15 has been amended as follows:
15.   (Currently amended) A method of performing spinal surgery, comprising: inserting a vertebral plate into an incision of a patient, the vertebral plate including:
a top surface and a bottom surface;
a plurality of channels each extending between the top and bottom surfaces and along a longitudinal axis thereof, the channels each being bounded by a first orifice defined in the top surface and a second orifice defined in the bottom surface, the first and second orifices each having different cross-sectional shapes, wherein a cross-sectional dimension of each channel is constant along its longitudinal axis; and
a plurality of bone screw openings defined through the top and bottom surfaces,
wherein a largest cross-sectional dimension of each of the plurality of channels is smaller than a smallest cross-sectional dimension of each of the bone screw openings, and wherein there are more than twice as many channels as bone screw openings; 
advancing a bone screw of a plurality of bone screws within each bone screw opening of the plurality of bone screw openings; and
driving each bone screw of the plurality of bone screws into a bone.

Claim 19 has been amended as follows:
19.   (Previously presented) The method of claim 15, wherein the method further includes advancing an interbody spacer within a prepared intervertebral space before advancing each bone screw of the plurality of bone screws within the corresponding bone screw opening of the plurality of bone screw openings.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a vertebral plate comprising a top 
    PNG
    media_image1.png
    1
    5
    media_image1.png
    Greyscale
 a plurality of channels each extending between the top and bottom surfaces, each of the channels bounded by a first orifice defined in the top surface and a second orifice defined in the bottom surface, each of the channels comprising a longitudinal axis, wherein a cross-sectional dimension of each channel is constant along its longitudinal axis, the first orifice having a first cross-sectional shape and defining a first axis through a centerpoint thereof that is normal to the top surface, and the second orifice having a second cross-sectional shape different from the first cross-sectional shape and defining a second axis through a centerpoint thereof that is normal to the bottom surface; and a plurality of bone screw openings defined through the top and bottom surfaces, wherein a largest cross-sectional dimension of each channel is smaller than a smallest cross-sectional dimension of each of the bone screw openings, and wherein the channels outnumber the bone screw openings by more than double, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Bhatnager et al. (US PG Pub No. 2009/0048675).
Bhatnager et al. discloses a bone plate comprising an elongate body having upper and lower surfaces, a plurality of bone screw openings extending between the upper and lower surfaces, and a plurality of channels extending between the upper and lower surfaces each bounded by an orifice in the upper surface and an orifice in the lower surface, wherein a largest cross-sectional dimension of each channel is smaller than a smallest cross-sectional dimension of each bone screw opening, and wherein there are more than double the amount of channels than bone screw openings, but . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/JESSICA WEISS/Primary Examiner, Art Unit 3775